DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous rejection of claims 1 and 21-25 under 35 U.S.C. 112(a) have been withdrawn in view of the filed claim amendment. 

Applicant’s arguments with respect to claims 1 and 21-25 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 21, 23, and 25 the claim features of “the signaling to indicate that the device is capable of operating on multiple bands” and “the signaling to indicate the single MAC SAP for use in communicating with the device for the multi-band aggregation” is directed to subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The examiner has failed to locate in the applicants specification the subject matter of “the signaling to indicate that the device is capable of operating on multiple bands” and “the signaling to indicate the single MAC SAP for use in communicating with the device for the multi-band aggregation” as recited in each of the claims 21, 23, and 25. If the subject matter is described in the specification, the examiner asks the applicant to show support in the applicants disclosure for the claimed subject matter for overcoming the rejection under 35 U.S.C. 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 22 and 24, the claims each recite the claim feature of “route packets from a shared buffer queue to one or more of the lower MAC portions associated based on channel availability”. It is unclear to what the lower MAC portions are associated with. For purposes of examination the examiner interprets the claim feature to be “routing packets from a shared buffer queue to one or more of the lower MAC portions associated with a channel based on channel availability” as recited in claim 1. Appropriate correction is required. 

The dependent claims 23 and 25 are further rejected under 35 U.S.C. 112(b) based at least on their dependence to independent claims 22 and 24. 

Regarding Claim 25, the claim recites “the apparatus of claim 24”, however claim 24 recites a method. Therefore claim 25 should be corrected to recite “the method of claim 24”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Cordeiro US (2014/0010186) in view of AMINI et al. US (2015/0103663), and further in view of Abraham et al. US (2010/0278062).  

Regarding Claim 1, Cordeiro discloses a multi-band wireless communications device (see Fig. 5 i.e., Multiband communication device 500) comprising: a multi-band upper Media Access Controller (MAC) portion (see Fig. 5 i.e., Common Upper MAC & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands) including: 
a multi-band transmitter (see Fig. 5 i.e., signaling Interface (arrows) between multiband management entity 506 and BB & Lower MAC portions 502 will transmit and receive signals to/from the multiband transceiver 502 for managing the multiband operations & Para’s [0033-0034] i.e., Multiband communication device portion 500 may also include a multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands). 

and a multi-band receiver (see Fig. 5 i.e., signaling Interface (arrows) between multiband management entity 506 and BB & Lower MAC portions 502 will transmit and receive signals to/from the multiband transceiver 502 for managing the multiband operations & Para’s [0033-0034] i.e., Multiband communication device portion 500 may also include a multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands)

and a transmitter traffic steering engine (see Fig. 5, Multiband Management entity 506 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0019], [0031], & [0033-0035]).  

and a plurality of lower MAC portions (see Fig. 5 i.e., BB & Lower Mac portions within 502 & Para [0034]) each including: a Media Access Controller (MAC) transmitter (see Fig. 5 & Para [0034] i.e., transceiver portions 504, 514, and 524 for communicating in various frequency bands), a Media Access Controller (MAC) receiver (see Fig. 5 & Para [0034] i.e., transceiver portions 504, 514, and 524 for communicating in various frequency bands), and a Physical Layer (PHY) air interface (see Fig. 5 & Para [0034] i.e., Multiband communication device portion 500 may include a multiband transceiver 502 which may include physical-layer (PHY) circuitry such as transceiver portions 504, 514, and 524 for communicating in various frequency bands)

the transmitter traffic steering engine routing packets to one or more of the lower MAC portions associated with a channel (see Fig. 5, Multiband Management entity 506 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0019], [0031], & [0033-0035] i.e., Multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands).  

at least based on channel availability, (see Fig. 2 & Para’s [0012-0013], [0018-0019] i.e., In some embodiments, the central controller 104 may determine channel activity on the channels 204, 214, 224 (Fig. 2) within the frequency bands 202, 212, 222 (Fig.2), may determine channel loading and may identify channels with available capacity, [0022], [0035] i.e., available channels and the frequency band associated with the available channels). 

While Cordeiro discloses a multi-band upper Media Access Controller (MAC) portion (see Fig. 5 i.e., Common Upper MAC & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands) and routing the data traffic to the one or more of the lower MAC portions associated with a channel at least based on channel availability (see Fig. 5 i.e., BB & Lower Mac portions within 502 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0031] & [0034-0036] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands), Cordeiro does not explicitly teach a transmitter traffic steering engine included in the multi-band upper Media Access Controller portion and the transmitter traffic steering engine routing packets from a shared buffer queue to the one or more of the lower MAC portions associated with a channel at least based on channel availability. However the limitations would be rendered obvious in view of AMINI et al. US (2015/0103663).

AMINI discloses a multi-band wireless communications device comprising: a multi-band upper Media Access Controller portion (see Fig. 3C i.e., Host Processor 335 & Fig.’s 5A-5B i.e., Upper MAC portions 521, 522, 523 & Para’s [0128-0130])

And a plurality of lower MAC portions (see Fig. 3C i.e., WLAN Modules 334, 336, 338 & Fig.’s 5A-5B i.e., Lower MAC portions 511, 512, 513 & Para’s [0128-0130])

a transmitter traffic steering engine (see Fig. 4 i.e., Load Balancing Module 422) included in the multi-band upper Media Access Controller portion (see Fig. 3C i.e., Host Processor 335 & Para’s [0069-0070] i.e., the modules of the functional processor 405 used for operating a simultaneous client can run on the host processor, [0091] i.e., load balancing module 422 that determines how to distribute data packets over the available bands when multiple bands are used, [0096-0097], [0104], [0129] i.e., load balancing is performed in the upper MAC layer functions & [0131] i.e., the upper MAC layer is performed by the host processor).  

and the transmitter traffic steering engine routing packets from a shared buffer queue (see Para [0066] i.e., The host processor 335 and the WLAN modules 334, 336, 338 share part of a memory, such as a random access memory, where control and data packets can be exchanged) to the one or more of the lower MAC portions associated with a channel at least based on channel availability, (see Fig. 3C & Fig. 4, Load Balancing Module 422 & Para’s [0066-0070] i.e., the modules of the functional processor 405 used for operating a simultaneous client can run on the host processor, [0091] i.e., load balancing module 422 that determines how to distribute data packets over the available bands when multiple bands are used…The load balancing module 422 may choose which packet is transmitted on which band in a dynamic packet to a packet base, static base, or semi-static base, [0093-0098], [0104] i.e., the load balancing module 422 can decide which channels and bands to be used based upon the link conditions (e.g., path loss) for the link on which the packet is being transmitted, [0129] i.e., load balancing is performed in the upper MAC layer functions).  

(AMINI suggests the load balancing module 422 can decide which channels and bands to use based upon the link conditions for the link on which the packet is being transmitted and channel availability (see Para’s [0094-0095] & [0104])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the multi-band upper media access controller portion of the multiband communication device 500 which manages access to the wireless medium in each of the frequency bands by load balancing traffic between the frequency bands of the lower MAC portions associated with a channel as disclosed in the teachings of Cordeiro to include the transmitter traffic steering engine or load balancing module 422 as disclosed in AMINI for routing packets to one or more of the lower MAC portions associated with a channel because the motivation lies in AMINI that the load balancing module 422 can decide which channels and bands to use based upon the link conditions for the link on which the packet is being transmitted and channel availability.  

The combination of Cordeiro in view of AMINI does not disclose the claim feature of wherein the multi-band upper MAC portion is configured to communicate with the lower MAC portions using a single MAC service access point (SAP) for multi-band aggregation. However the claim feature would be rendered obvious in view of Abraham et al. US (2010/0278062).  

Abraham discloses wherein a multi-band upper MAC portion (see Fig. 8 i.e., VHT Upper MAC 804) is configured to communicate with lower MAC portions (see Fig. 8 i.e., lower MAC portions 806, 808) using a single MAC service access point (SAP) (see Fig. 8 i.e., VHT MAC SAP 802) for multi-band aggregation (The claim language “for multi-band aggregation” is simply a statement of intended use and is not considered limiting to the claim. Therefore the claim language of “for multi-band aggregation” which is intended use is not limiting to the claim feature and therefore the teachings of Abraham is capable of achieving the same result), (see Fig. 8 & Para’s [0003-0004] i.e., multi-channel wireless communications, [0058], [0068] i.e., Fig. 8 illustrates an example architecture, illustratively containing a very high throughput medium access control (MAC) and two physical layers in accordance with certain aspects of the present disclosure. In this architecture, a MAC server access point (MAC SAP) 802 may communicate with an upper MAC 804 (e.g., an 802.11 compliant upper MAC). The upper MAC may communicate, for example, with either a lite IEEE 802.15.3 MAC 806 (e.g., with possibly reduced functionality relative to the IEEE 802.15.3 standard) or an 802.11 lower MAC 808, each of which may communicate with a 802.15.3c PHY 810 or a L6 PHY 812, respectively. Thus, according to certain aspects, the Upper MAC may switch between the two systems seamlessly) 

(Abraham suggests the MAC SAP 802 may communicate with the upper MAC 804 for effectively supporting multiband communication using physical layer air interfaces PHY 810 and PHY 812 (see Fig. 8 & Para [0068])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the multi-band upper MAC portion of the multi-band wireless communication device as disclosed in Cordeiro in view of AMINI to be configured to communicate with the lower MAC portions using a single MAC Service Access Point (SAP) as disclosed in the multi-band architecture disclosed in the teachings of Abraham because the motivation lies in Abraham that the MAC SAP 802 may communicate with the upper MAC 804 for effectively supporting multiband communication using physical layer air interfaces PHY 810 and PHY 812.  

Regarding Claim 22, Cordeiro discloses an apparatus (see Fig. 1, central controller 104 & Fig. 5, 500) of a station (STA) (see Fig. 1, central controller 104 may be a station (STA) & Fig. 5, 500 & Para’s [0011] i.e., the central controller 104 may be a communication station (i.e., “STA”)  & [0033] i.e., Multiband communication device portion 500 may be suitable for use as part of a multiband communication station, such as one or more of stations 102 (Fig. 1)), the apparatus (see Fig. 1, 104 & Fig. 5, 500) comprising: processing circuitry (see Fig. 5 & Para [0038]); and memory (see Para’s [0015] & [0042]), wherein the processing circuitry (see Fig. 5 & Para [0038]) is to configure the STA for multi-bandAMENDMENT AND RESPONSE UNDER 37 C.ER. § 1.116Page 3 Application Number: 16/847,231Dkt: 4884.A50US2 Filing Date: April 13, 2020aggregation, (see Fig. 2 & Para’s [0011] i.e., central controller and a plurality of stations configured for multiband operation in accordance with embodiments…the central controller 104 may be a multiband central controller and may communicate with stations 102 on two or more frequency bands (i.e., “multi-band aggregation”), [0016-0017] i.e., In accordance with embodiments, the central controller 104 (Fig. 1) may communicate within any two or more of the frequency bands (i.e., “multi-band aggregation”), & [0034])

wherein when the STA is configured for multi-band aggregation (see Para’s [0011], [0016-0017], & [0034]), the processing circuitry (see Fig. 5) is to: 

configure an multi-band upper Media Access Controller (MAC) portion (see Fig. 5 i.e., Common Upper MAC & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands)  to communicate with each of a plurality of lower MAC portions (see Fig. 5 i.e., BB & Lower MAC portions within 502 & Para [0034]) for the multi-band aggregation, (see Fig. 5 i.e., signaling Interface (arrows) between common upper MAC and BB & Lower MAC portions 502 will transmit and receive signals to/from the multiband transceiver 502 for managing the multiband operations & Para’s [0011], [0016-0017], & [0033-0034] i.e., Multiband communication device portion 500 may also include a multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands). 

configure each of the plurality of lower MAC portions (see Fig. 5 i.e., BB & Lower MAC portions within 502 & Para [0034]) for communicating over a channel of one of a plurality of bands; (see Fig. 2 i.e., channels of frequency bands & Fig. 5 & see Fig. 5, Multiband Management entity 506 & Para’s [0011], [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0016-0017], [0019], [0031], [0034] i.e., lower MAC portions may be configured for communications over respective frequency bands & [0033-0036] i.e., Multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands).

and route packets to one or more of the lower MAC portions associated with a channel (see Fig. 2 & Fig. 5, Multiband Management entity 506 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0011], [0016-0017], [0019], [0031], & [0033-0035] i.e., Multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands).  
based on channel availability, (see Fig. 2 & Para’s [0012-0013], [0018-0019] i.e., In some embodiments, the central controller 104 may determine channel activity on the channels 204, 214, 224 (Fig. 2) within the frequency bands 202, 212, 222 (Fig.2), may determine channel loading and may identify channels with available capacity, [0022], [0035] i.e., available channels and the frequency band associated with the available channels).

While Cordeiro discloses a multi-band upper Media Access Controller (MAC) portion (see Fig. 5 i.e., Common Upper MAC & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands) and routing the data traffic to the one or more of the lower MAC portions based on channel availability (see Fig. 5 i.e., BB & Lower Mac portions within 502 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0031] & [0034-0036] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands), Cordeiro does not disclose routing packets from a shared buffer queue to the one or more of the lower MAC portions based on channel availability. However the limitations would be rendered obvious in view of AMINI et al. US (2015/0103663).

AMINI discloses a multi-band wireless communications device comprising: a multi-band upper Media Access Controller portion (see Fig. 3C i.e., Host Processor 335 & Fig.’s 5A-5B i.e., Upper MAC portions 521, 522, 523 & Para’s [0128-0130]) configured for multi-band aggregation (see Fig. 1A, Fig. 1B & Para’s [0082-0084] i.e., link aggregation, [0099] i.e., different portions of the encoded data can be sent over two or more channels…where the first and second channels can be in the same or different bands & [0106]). 

And a plurality of lower MAC portions (see Fig. 3C i.e., WLAN Modules 334, 336, 338 & Fig.’s 5A-5B i.e., Lower MAC portions 511, 512, 513 & Para’s [0128-0130])

a transmitter traffic steering engine (see Fig. 4 i.e., Load Balancing Module 422) included in the multi-band upper Media Access Controller portion (see Fig. 3C i.e., Host Processor 335 & Para’s [0069-0070] i.e., the modules of the functional processor 405 used for operating a simultaneous client can run on the host processor, [0091] i.e., load balancing module 422 that determines how to distribute data packets over the available bands when multiple bands are used, [0096-0097], [0104], [0129] i.e., load balancing is performed in the upper MAC layer functions & [0131] i.e., the upper MAC layer is performed by the host processor) for routing packets from a shared buffer queue (see Para [0066] i.e., The host processor 335 and the WLAN modules 334, 336, 338 share part of a memory, such as a random access memory, where control and data packets can be exchanged) to the one or more of the lower MAC portions based on channel availability, (see Fig. 3C & Fig. 4, Load Balancing Module 422 & Para’s [0066-0070] i.e., the modules of the functional processor 405 used for operating a simultaneous client can run on the host processor, [0091] i.e., load balancing module 422 that determines how to distribute data packets over the available bands when multiple bands are used…The load balancing module 422 may choose which packet is transmitted on which band in a dynamic packet to a packet base, static base, or semi-static base, [0093-0098], [0104] i.e., the load balancing module 422 can decide which channels and bands to be used based upon the link conditions (e.g., path loss) for the link on which the packet is being transmitted, [0129] i.e., load balancing is performed in the upper MAC layer functions).  

(AMINI suggests the load balancing module 422 can decide which channels and bands to use based upon the link conditions for the link on which the packet is being transmitted and channel availability (see Para’s [0094-0095] & [0104])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the multi-band upper media access controller portion of the multiband communication device 500 which manages access to the wireless medium in each of the frequency bands by load balancing traffic between the frequency bands of the lower MAC portions based on channel availability as disclosed in the teachings of Cordeiro to include the transmitter traffic steering engine or load balancing module 422 as disclosed in AMINI for routing packets from a shared buffer queue to one or more of the lower MAC portions based on channel availability because the motivation lies in AMINI that the load balancing module 422 can decide which channels and bands to use based upon the link conditions for the link on which the packet is being transmitted and channel availability.  

The combination of Cordeiro in view of AMINI does not disclose the claim feature of configuring the multi-band upper MAC portion to communicate with each of the plurality of lower MAC portions using a single MAC service access point (SAP) for multi-band aggregation. However the claim feature would be rendered obvious in view of Abraham et al. US (2010/0278062).  

Abraham discloses wherein a multi-band upper MAC portion (see Fig. 8 i.e., VHT Upper MAC 804) is configured to communicate with each of a plurality of lower MAC portions (see Fig. 8 i.e., lower MAC portions 806, 808) using a single MAC service access point (SAP) (see Fig. 8 i.e., VHT MAC SAP 802) for the multi-band aggregation, (The claim language “for the multi-band aggregation” is simply a statement of intended use and is not considered limiting to the claim. Therefore the claim language of “for the multi-band aggregation” which is intended use is not limiting to the claim feature and therefore the teachings of Abraham is capable of achieving the same result), (see Fig. 8 & Para’s [0003-0004] i.e., multi-channel wireless communications, [0058], [0068] i.e., Fig. 8 illustrates an example architecture, illustratively containing a very high throughput medium access control (MAC) and two physical layers in accordance with certain aspects of the present disclosure. In this architecture, a MAC server access point (MAC SAP) 802 may communicate with an upper MAC 804 (e.g., an 802.11 compliant upper MAC). The upper MAC may communicate, for example, with either a lite IEEE 802.15.3 MAC 806 (e.g., with possibly reduced functionality relative to the IEEE 802.15.3 standard) or an 802.11 lower MAC 808, each of which may communicate with a 802.15.3c PHY 810 or a L6 PHY 812, respectively. Thus, according to certain aspects, the Upper MAC may switch between the two systems seamlessly) 

(Abraham suggests the MAC SAP 802 may communicate with the upper MAC 804 for effectively supporting multiband communication using physical layer air interfaces PHY 810 and PHY 812 (see Fig. 8 & Para [0068])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the multi-band upper MAC portion of the multi-band wireless communication device as disclosed in Cordeiro in view of AMINI to be configured to communicate with the lower MAC portions using a single MAC Service Access Point (SAP) as disclosed in the multi-band architecture disclosed in the teachings of Abraham because the motivation lies in Abraham that the MAC SAP 802 may communicate with the upper MAC 804 for effectively supporting multiband communication using physical layer air interfaces PHY 810 and PHY 812.  

Regarding Claim 24, Cordeiro discloses a method for multi-band aggregation performed by processing circuitry (see Fig. 5 & Para [0038]) of a station (STA) (see Fig. 1, central controller 104 may be a station (STA) & Fig. 5, 500 & Para’s [0011] i.e., the central controller 104 may be a communication station (i.e., “STA”)  & [0033] i.e., Multiband communication device portion 500 may be suitable for use as part of a multiband communication station, such as one or more of stations 102 (Fig. 1)), wherein when the STA is configured for multi-band aggregation (see Fig. 2 & Para’s [0011] i.e., central controller and a plurality of stations configured for multiband operation in accordance with embodiments…the central controller 104 may be a multiband central controller and may communicate with stations 102 on two or more frequency bands (i.e., “multi-band aggregation”), [0016-0017] i.e., In accordance with embodiments, the central controller 104 (Fig. 1) may communicate within any two or more of the frequency bands (i.e., “multi-band aggregation”), & [0034]), the method comprises:

configuring an multi-band upper Media Access Controller (MAC) portion (see Fig. 5 i.e., Common Upper MAC & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands) to communicate for multi-band aggregation, (see Fig. 5 i.e., signaling Interface (arrows) between common upper MAC and BB & Lower MAC portions 502 will transmit and receive signals to/from the multiband transceiver 502 for managing the multiband operations & Para’s [0011], [0016-0017], & [0033-0034] i.e., Multiband communication device portion 500 may also include a multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands). 

configure each of a plurality of lower MAC portions (see Fig. 5 i.e., BB & Lower MAC portions within 502 & Para [0034]) for communicating over a channel of one of a plurality of bands; (see Fig. 2 i.e., channels of frequency bands & Fig. 5 & see Fig. 5, Multiband Management entity 506 & Para’s [0011], [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0016-0017], [0019], [0031], [0034] i.e., lower MAC portions may be configured for communications over respective frequency bands & [0033-0036] i.e., Multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands).

and routing packets to one or more of the lower MAC portions associated with a channel (see Fig. 2 & Fig. 5, Multiband Management entity 506 & Para’s [0011], [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0016-0017], [0019], [0031], & [0033-0035] i.e., Multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands).  

based on channel availability, (see Fig. 2 & Para’s [0012-0013], [0018-0019] i.e., In some embodiments, the central controller 104 may determine channel activity on the channels 204, 214, 224 (Fig. 2) within the frequency bands 202, 212, 222 (Fig.2), may determine channel loading and may identify channels with available capacity, [0022], [0035] i.e., available channels and the frequency band associated with the available channels).

While Cordeiro discloses a multi-band upper Media Access Controller (MAC) portion (see Fig. 5 i.e., Common Upper MAC & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands) and routing the data traffic to the one or more of the lower MAC portions based on channel availability (see Fig. 5 i.e., BB & Lower Mac portions within 502 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0031] & [0034-0036] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands), Cordeiro does not disclose routing packets from a shared buffer queue to the one or more of the lower MAC portions based on channel availability. However the limitations would be rendered obvious in view of AMINI et al. US (2015/0103663).

AMINI discloses a multi-band wireless communications device comprising: a multi-band upper Media Access Controller portion (see Fig. 3C i.e., Host Processor 335 & Fig.’s 5A-5B i.e., Upper MAC portions 521, 522, 523 & Para’s [0128-0130]) configured for multi-band aggregation (see Fig. 1A, Fig. 1B & Para’s [0082-0084] i.e., link aggregation, [0099] i.e., different portions of the encoded data can be sent over two or more channels…where the first and second channels can be in the same or different bands & [0106]). 

And a plurality of lower MAC portions (see Fig. 3C i.e., WLAN Modules 334, 336, 338 & Fig.’s 5A-5B i.e., Lower MAC portions 511, 512, 513 & Para’s [0128-0130])

a transmitter traffic steering engine (see Fig. 4 i.e., Load Balancing Module 422) included in the multi-band upper Media Access Controller portion (see Fig. 3C i.e., Host Processor 335 & Para’s [0069-0070] i.e., the modules of the functional processor 405 used for operating a simultaneous client can run on the host processor, [0091] i.e., load balancing module 422 that determines how to distribute data packets over the available bands when multiple bands are used, [0096-0097], [0104], [0129] i.e., load balancing is performed in the upper MAC layer functions & [0131] i.e., the upper MAC layer is performed by the host processor) for routing packets from a shared buffer queue (see Para [0066] i.e., The host processor 335 and the WLAN modules 334, 336, 338 share part of a memory, such as a random access memory, where control and data packets can be exchanged) to the one or more of the lower MAC portions based on channel availability, (see Fig. 3C & Fig. 4, Load Balancing Module 422 & Para’s [0066-0070] i.e., the modules of the functional processor 405 used for operating a simultaneous client can run on the host processor, [0091] i.e., load balancing module 422 that determines how to distribute data packets over the available bands when multiple bands are used…The load balancing module 422 may choose which packet is transmitted on which band in a dynamic packet to a packet base, static base, or semi-static base, [0093-0098], [0104] i.e., the load balancing module 422 can decide which channels and bands to be used based upon the link conditions (e.g., path loss) for the link on which the packet is being transmitted, [0129] i.e., load balancing is performed in the upper MAC layer functions).  

(AMINI suggests the load balancing module 422 can decide which channels and bands to use based upon the link conditions for the link on which the packet is being transmitted and channel availability (see Para’s [0094-0095] & [0104])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the multi-band upper media access controller portion of the multiband communication device 500 which manages access to the wireless medium in each of the frequency bands by load balancing traffic between the frequency bands of the lower MAC portions based on channel availability as disclosed in the teachings of Cordeiro to include the transmitter traffic steering engine or load balancing module 422 as disclosed in AMINI for routing packets from a shared buffer queue to one or more of the lower MAC portions based on channel availability because the motivation lies in AMINI that the load balancing module 422 can decide which channels and bands to use based upon the link conditions for the link on which the packet is being transmitted and channel availability.  

The combination of Cordeiro in view of AMINI does not disclose the claim feature of configuring the multi-band upper MAC portion to communicate using single MAC service access point (SAP) for multi-band aggregation and each of the lower MAC portions using the single MAC SAP. However the claim feature would be rendered obvious in view of Abraham et al. US (2010/0278062).  

Abraham discloses configuring an multi-band upper media access controller (MAC) portion (see Fig. 8 i.e., VHT Upper MAC 804) to communicate using a single MAC service access point (SAP) (see Fig. 8 i.e., VHT MAC SAP 802) for multi-band aggregation, (The claim language “for multi-band aggregation” is simply a statement of intended use and is not considered limiting to the claim. Therefore the claim language of “for multi-band aggregation” which is intended use is not limiting to the claim feature and therefore the teachings of Abraham is capable of achieving the same result), (see Fig. 8 & Para’s [0003-0004] i.e., multi-channel wireless communications, [0058], [0068] i.e., Fig. 8 illustrates an example architecture, illustratively containing a very high throughput medium access control (MAC) and two physical layers in accordance with certain aspects of the present disclosure. In this architecture, a MAC server access point (MAC SAP) 802 may communicate with an upper MAC 804 (e.g., an 802.11 compliant upper MAC). The upper MAC may communicate, for example, with either a lite IEEE 802.15.3 MAC 806 (e.g., with possibly reduced functionality relative to the IEEE 802.15.3 standard) or an 802.11 lower MAC 808, each of which may communicate with a 802.15.3c PHY 810 or a L6 PHY 812, respectively. Thus, according to certain aspects, the Upper MAC may switch between the two systems seamlessly) 

and each of the lower MAC portions (see Fig. 8 i.e., lower MAC portions 806, 808) using the single MAC SAP (see Fig. 8 i.e., lower MAC portions communicate with MAC SAP 802 via upper MAC 804 for supporting the multiband communications & Para [0068] i.e., Fig. 8 illustrates an example architecture, illustratively containing a very high throughput medium access control (MAC) and two physical layers in accordance with certain aspects of the present disclosure. In this architecture, a MAC server access point (MAC SAP) 802 may communicate with an upper MAC 804 (e.g., an 802.11 compliant upper MAC). The upper MAC may communicate, for example, with either a lite IEEE 802.15.3 MAC 806 (e.g., with possibly reduced functionality relative to the IEEE 802.15.3 standard) or an 802.11 lower MAC 808, each of which may communicate with a 802.15.3c PHY 810 or a L6 PHY 812, respectively. Thus, according to certain aspects, the Upper MAC may switch between the two systems seamlessly) 

(Abraham suggests the MAC SAP 802 may communicate with the upper MAC 804 for effectively supporting multiband communication using physical layer air interfaces PHY 810 and PHY 812 (see Fig. 8 & Para [0068])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the multi-band upper MAC portion of the multi-band wireless communication device as disclosed in Cordeiro in view of AMINI to be configured to communicate with the lower MAC portions using a single MAC Service Access Point (SAP) as disclosed in the multi-band architecture disclosed in the teachings of Abraham because the motivation lies in Abraham that the MAC SAP 802 may communicate with the upper MAC 804 for effectively supporting multiband communication using physical layer air interfaces PHY 810 and PHY 812.  

Claims 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Cordeiro US (2014/0010186) in view of AMINI et al. US (2015/0103663), and further in view of Abraham et al. US (2010/0278062) as applied to claim 1 above, further in view of Shulman et al. US (2018/0035289), and further in view of Kwak et al. US (2015/0358944).

Regarding Claim 21, the combination of Cordeiro in view of Amini, and further in view of Abraham discloses the device of claim 1, wherein the multi-band upper MAC portion (Cordeiro, see Fig. 5 i.e., upper MAC & Abraham, see Fig. 8 i.e., upper MAC 804 & Para [0068]) is configured to encode signalling for transmission (Amini, see Para [0099] i.e., Techniques such as channel coding across channels and bands may also be implemented by the load balancing module 422 to minimize the number of retries. With channel coding, data can be encoded and different portions of the encoded data can be sent over two or more channels, for example, a first portion of the encoded data can be sent over a first channel and another portion of the encoded data can be sent over a second channel, where the first and second channels can be in the same or different bands) by the PHY air interface on a first frequency band via one of the lower MAC portions currently associated with a channel of the first frequency band, (Cordeiro, see Fig. 5 i.e., Lower MAC 502 coupled to PHY air interfaces 504, 514, and 524 for communicating in various frequency bands & Para’s [0033-0034] & Abraham, see Fig. 8 i.e., PHY air interfaces 810, 812 & Para [0068]) 

a second frequency band, (Cordeiro, see Fig. 5 i.e., Lower MAC 502 coupled to PHY air interfaces 504, 514, and 524 for communicating in various frequency bands (i.e., includes “second frequency band”) & Para’s [0033-0034] & Abraham, see Fig. 8 i.e., PHY air interfaces 810, 812 & Para [0068]) 


the second frequency band of a channel associated with another of the lower MAC portions (Cordeiro, see Fig. 5 i.e., Lower MAC 502 coupled to PHY air interfaces 504, 514, and 524 for communicating in various frequency bands (i.e., includes “second frequency band”) & Para’s [0033-0034] & Abraham, see Fig. 8 i.e., PHY air interfaces 810, 812 & Para [0068])

The combination of Cordeiro in view of Amini, and further in view of Abraham does not disclose the signalling to indicate that the device is capable of operating on multiple bands including the second frequency band. However the claim feature would be rendered obvious in view of Shulman et al. US (2018/0035289).

Shulman discloses signalling to indicate that a device is capable of operating on multiple bands including a second frequency band (see Para’s [0016] & [0024] i.e., The multi-band information element indicates to other devices that the transmitting device is capable of operating in a different frequency band than the one the information was transmitted on, identifies both links (i.e., includes “second frequency band”), and includes the MAC address of the other NIC).

(Shulman suggests the multi-band information element indicates to other devices that the transmitting device is capable of operating in a different frequency band or multiple bands (see Para’s [0016] & [0024])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the signalling transmission by the multi-band device as disclosed in Cordeiro in view of Amini, and further in view of Abraham to indicate that the device is capable of operating on multiple bands including a second frequency bands by implementing the multi-band information element disclosed in the teachings of Shulman which indicates to other devices that the transmitting device is capable of operating in a different frequency band than the one the information was transmitted on, and identifies both links because the motivation lies in Shulman the multi-band information element indicates to other devices that the transmitting device is capable of operating in a different frequency band or multiple bands for efficiently supporting multi-band communications. 

The combination of Cordeiro in view of Amini, further in view of Abraham, and further in view of Shulman does not disclose the signalling to indicate the single MAC SAP for use in communicating with the device for the multi-band aggregation. However the claim feature would be rendered obvious in view of Kwak et al. US (2015/0358944).

Kwak discloses signalling to indicate a single MAC SAP for use in communicating with the device for the multi-band aggregation (The claim language “for multi-band aggregation” is simply a statement of intended use and is not considered limiting to the claim. Therefore the claim language of “for multi-band aggregation” which is intended use is not limiting to the claim feature), (see Para [0044] i.e., the information regarding the access point may be configured to enable the mobile device to connect to the access point may include an indication of presence of the access point and/or connection information, such as, for example, a MAC address of the access point, a service set identifier (SSID)).

(Kwak suggests the information regarding the access point may be configured to enable the mobile device to connect to the access point (see Para [0044])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the signalling transmission by the multi-band device as disclosed in Cordeiro in view of Amini, further in view of Abraham, and further in view of Shulman to indicate the single MAC SAP for use in communicating with the device based on the signalling information regarding an access point as disclosed in the teachings of Kwak who discloses the information regarding the access point may be configured to enable the mobile device to connect to the access point may include an indication of presence of the access point and/or connection information, such as, for example, a MAC address of the access point, a service set identifier (SSID) because the motivation lies in Kwak the information regarding the access point may be configured to successfully enable the mobile device to connect to the access point. 

Regarding Claim 23, the claim is directed towards an apparatus which performs the same claim steps as the device of claim 21. Therefore claim 23 is rejected as obvious over the combination of Cordeiro in view of Amini, further in view of Abraham, further in view of Shulman, and further in view of Kwak as in claim 21.   

Regarding Claim 25, the claim is directed towards an apparatus which performs the same claim steps as the device of claim 21. Therefore claim 25 is rejected as obvious over the combination of Cordeiro in view of Amini, further in view of Abraham, further in view of Shulman, and further in view of Kwak as in claim 24.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461